Citation Nr: 1826042	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  12-14 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left ankle disorder.

2.  Entitlement to service connection for residuals of a left leg fracture.

3.  Entitlement to an initial rating in excess of 30 percent for Meniere's disease with viral labyrinthitis, left ear hearing loss, and tinnitus.

4.  Entitlement to an initial compensable rating for hiatal hernia, to include gastroesophageal reflux disease.  


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to September 2008.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

On his May 2012 substantive appeal (VA Form 9), the Veteran indicated that he wanted a hearing before the Board to be heard at the RO (Travel Board).  In an October 2015 written statement signed by his representative, the Veteran withdrew his request for a hearing.  Therefore, the request for a hearing has been withdrawn.

In September 2009 the Board remanded the claims on appeal for additional development, which has been completed.  


FINDINGS OF FACT

1.  The weight of the competent medical evidence is against a finding of a current left ankle disorder.

2.  The weight of the competent medical evidence is against a finding of current residuals of a left leg fracture.

3.  The Veteran's Meniere's disease with viral labyrinthitis, left ear hearing loss, and tinnitus, was manifested by hearing impairment with vertigo monthly and tinnitus.  There is no indication of attacks of vertigo and cerebellar gait occurring from one to four times a month.

4.  Throughout the period on appeal, the Veteran's hiatal hernia, to include gastroesophageal reflux disease, has been essentially asymptomatic.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left ankle disorder have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (West 2012); 38 C.F.R. § 3.303 (2017).  

2.  The criteria for service connection for residuals of a left leg fracture have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (West 2012); 38 C.F.R. § 3.303 (2017).  

3.  The criteria for an initial rating higher than 30 percent for Meniere's disease with viral labyrinthitis, left ear hearing loss, and tinnitus, have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.7, 4.85, 4.86, 4.87, Diagnostic Code 6205 (2017).

4.  The criteria for an initial compensable rating for hiatal hernia, to include gastroesophageal reflux disease,  have not been met or approximated.  U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.114, Diagnostic Code 7346 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting service, was aggravated therein.  38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability, there must be competent evidence of the following: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or nexus between the present disability and the disease or injury incurred or aggravated during service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Shedden, 381 F.3d at 1167; Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C. 
§ 1111 (West 2012).

If a pre-existing disorder is noted upon entry into service, the veteran cannot bring a claim for service connection for that disorder, but the Veteran may bring a claim for service-connected aggravation of that disorder.  In that case 38 U.S.C. § 1153 applies and the burden falls on the Veteran to establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the presumption of aggravation under 38 U.S.C. § 1153 arises, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease."  38 U.S.C. § 1153 (West 2014); see also 38 C.F.R. § 3.306 (2008); Jensen, 19 F.3d at 1417.

A pre-existing disease or injury will be found to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a).  Evidence of the Veteran being asymptomatic on entry into service, with an exacerbation of symptoms during service, does not constitute evidence of aggravation.  Green v. Derwinski, 1 Vet. App. 320, 323 (1991).  A temporary or intermittent flare-up of a pre-existing disease does not constitute aggravation.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991); Green v. Derwinski, 1 Vet. App. 320, 323 (1991).  If the disorder becomes worse during service and then improves due to in-service treatment to the point that it was no more disabling than it was at entrance into service, the disorder has not been aggravated by service.  Verdon v. Brown, 8 Vet. App. 529 (1996).

Service connection for certain chronic diseases, including arthritis, may be presumed to have been incurred in service by showing that the disease manifested itself to a degree of 10 percent or more within one year (three years for active tuberculous disease and Hansen's disease; seven years for multiple sclerosis) from the date of separation from service.  38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Such a chronic disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).  

The term "chronic disease" refers to those diseases listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C. § 1101(3); 38 C.F.R. § 3.309 (a); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  For such diseases, the second and third elements of service connection may be established by demonstrating (1) that a condition was "noted" during service; (2) post-service continuity of symptoms; and (3) medical or, in certain circumstances, lay evidence of a link between the present disability and the continuity of symptoms.  38 C.F.R. § 3.303(b); see Walker, 708 F.3d at 1340.

If a chronic condition is noted during service or during the presumptive period, but the chronic condition is not "shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned," i.e., "when the fact of chronicity in service is not adequately supported," then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Proven continuity of symptomatology establishes the link, or nexus, between the current disease and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed."  Walker at 1336; 38 C.F.R. § 3.303(b).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  

"Reasonable doubt" is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

The Veteran contends that he currently suffers from residuals of a left leg fracture sustained in service.  He also asserts that a left ankle disability, which pre-existed service, was aggravated by it.  

The service treatment records contained a July 1978 report of operation which noted that the Veteran underwent repair of the peroneal tendon of the left ankle.  An August 1983 treatment note recorded an assessment of pulled ankle.  

In March 1995, during an orthopedic consultation, it was noted that the Veteran was hit with a softball in the left anterior leg.  He developed a hematoma.  X-rays were negative for signs of myositis ossificans.  A diagnosis of persistent hematoma of the left leg was provided.

In April 1995 the Veteran complained of left ankle pain for a few weeks after being struck by a softball.  

In August 2004 the Veteran complained of left ankle pain and swelling.  He reported that he had ankle surgery at the age of 15.  In October 2004 the Veteran complained of left ankle pain since August 2004.  It was noted that the Veteran had undergone a left tendon repair in 1976, prior to service entrance.  The in-service examiner noted left ankle peroneal tendonitis.  In a follow-up treatment record dated in September 2004, the Veteran was noted to have a healing left ankle sprain.  

An MRI from September 2004 also showed a "probable subacute to chronic tear of the calcaneofibular ligament and mild sprain versus post-surgical change of the perpneus longus tendon."  The report also noted a curvilinear area of bone signal posterolateral to the distal fibula "likely resenting a subacute or old fracture."  These findings were noted as "probable" or "likely", and were not conclusive. 

In a January 2005 radiological report, the Veteran was noted to have a normal left foot.  There was no evidence of fracture, dislocation, or arthritic changes.  A May 2008 report of medical history noted a history of left ankle pain.  

After service, a December 2008 VA treatment record noted the Veteran's complaints of left ankle pain and swelling.  He stated that the same symptoms had occurred in the past, but no definite diagnoses were made.  The Veteran was advised that his symptoms were "likely the result of a sprain or strain."  An indication as to the occurrence or timeframe of the purported sprain was not indicated.

During a May 2009 VA examination, the Veteran reported that he had surgery to the left ankle prior to service entrance.  He complained of episodic pain and swelling.  There was no flare-up of symptoms.  The examiner indicated that the work-ups regarding the left ankle during service, including in August 2004, September 2004, October 2004, and January 2005, were negative.  On every occasion imaging studies revealed no signs of inflammation, dislocation, fracture or other abnormality.  Only imaging studies in 2004 had shown some soft tissue swelling of the left ankle, but no bony abnormalities were recorded.  The examiner noted that September 2004 MRI findings were consistent probable subacute or chronic tear of calcaneofibular ligament versus surgical changes of peroneus longus tendon.  Subsequent x-rays showed no left ankle abnormalities.  Examination revealed no deformity, giving way or instability.  X-rays of the left ankle were negative.  The Veteran reportedly took Naproxen, as needed for pain, otherwise he was not under treatment for his symptoms.  

The examiner found no functional limitations from the Veteran's symptoms, such as interference with standing or walking.  In fact, the Veteran running, although sometimes he would experience ankle pain thereafter.  The impression was pre-existing left ankle tendon repair that was not worsened beyond natural progression by military service.  

Concerning residuals of a left leg fracture, the Veteran reported having sustained a softball blow on anterior tibia of left leg in 1984 during service.  The examiner noted that the service treatment records failed to disclose a left leg fracture.  X-rays taken at the time of the incident described did not reveal fracture.  The September 2004 MRI noted a curvilinear area of bone signal posterolateral to the distal fibula, that could be indicative of a subacute or old fracture.  In any event, on  examination the Veteran was asymptomatic.  There was no associated vascular or nerve damage as a result of the injury.  To the extent a fracture may have been noted, the condition resolved with no residual functional limitations.  The examiner concluded that medical records and normal objective findings did not support a diagnosis for the claimed left leg fracture.  

On VA examination in April 2017, the Veteran reported multiple instances of swelling and pain on the ankle/foot through the years without evidence of trauma. Although an MRI performed in September 2004 suggested the possibility of a fracture of the tibia/fibula, the study was non-diagnostic, and those findings were never confirmed by other imaging studies, rather the opposite.  There was no objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue.  There was no objective evidence of crepitus.  Muscle strength was normal.  

The examiner indicated that there was insufficient evidence to warrant or confirm a diagnosis of an acute or chronic ankle condition or its residuals.  Concerning the claimed residuals of left leg fracture, the examiner similarly concluded that there was insufficient evidence to warrant or confirm a diagnosis of an acute or chronic lower leg fracture or its residuals because examination revealed no abnormalities.  

Initially, the Board notes that throughout the course of the claim, the Veteran has been afforded examinations to evaluate the claimed left ankle disorder and residuals of a left leg fracture.  With regard to the adequacy of the examinations, the Board notes that the VA examiner in 2017 considered the Veteran's history, complaints, and reported clinical testing findings.  For these reasons, the Board finds that the VA examination in April 2017 and clinical evidence of record are adequate for rating purposes.  It is unlikely that additional development will result in evidence needed to substantiate the claims, such as a diagnosis of left ankle disorder and residuals of a left leg fracture, much less a diagnosable disorder having onset in service or related any aspect of the Veteran's service.  The Board concludes that all reasonable efforts were made to obtain evidence necessary to substantiate the Veteran's claims and the Board will proceed to consider the claims on the merits.

Next, considering the multiple examination findings noted throughout the pendency of this appeal, the weight of the evidence is against a finding that the Veteran has been diagnosed with a specific diagnosis for the left ankle disorder or residuals of a left leg fracture, during the appeal period.  McClain v. Nicholson, 21 Vet. App. 319 (2007). 

While the VA examiners acknowledged the Veteran's complaints of pain and swelling of the left ankle and assertions of residuals of a left leg fracture, repeatedly examination revealed no objective evidence of pathology to support a diagnosis, and no condition was diagnosed.  Likewise, no chronic disability is reflected in the post-service treatment records.  In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability.  Brammer, 3 Vet. App. at 225.  In the absence of any competent evidence of a diagnosable left ankle disorder or residuals of a left leg fracture, the Board must conclude that the Veteran does not currently suffer from the claimed disorders.  

To the extent that a MRI in September 2004 noted probable subacute to chronic tear of the calcaneofibular ligament and mild sprain versus post-surgical change of the perpneus longus tendon, as well as a possible subacute or old fracture, the VA examiner in April 2017 explained that the MRI was non-diagnostic, and more importantly, imaging studies performed before and after the September 2004 MRI failed to confirm the suggested findings.  

In any event, even if the Veteran fractured his left leg in service and suffered from a chronic ankle disorder during active duty, which is not supported by the weight of the evidence, the symptoms appear to have resolved with treatment and during the period on appeal no pathology has been found that would substantiate diagnosable disorders.  Significantly, while the record reflects the Veteran's subjective complaints pertaining to his left leg and ankle, no functional impairment has been found to exist as a result of his symptoms.  

The Board finds that the VA examiner's opinions are the most probative of record as the opinions were based on a review of the evidence and clear rationales are provided in support of the conclusions.  See Boggs v. West, 11 Vet. App. 334 (1998).  The April 2017 examination findings are also consistent with prior examination findings in 2009, as well as the service and post-service competent medical evidence.  Given the depth of the examination report and opinions, and the fact that the opinions were based on a review of the applicable record, the Board finds such opinions are probative and material to the Veteran's claim for service connection for left ankle disorder or residuals of a left leg.  See Owens v. Brown, 7 Vet. App. 429 (1995). 

Based on the examiner's opinions, the Board cannot reach a finding that the Veteran has current left ankle disorder or residuals of a left leg fracture that is related to service.  There are no contrary opinions of record.

Although the Board has given consideration to the lay evidence from the Veteran, he does not have the requisite medical expertise to find that his current conditions are due to service.  His opinion in this regard is not competent, given the complexity of the medical questions involved.  In light of the Veteran's assertions, medical opinions were sought based on a review of the entire medical record which were negative.  The medical evidence and opinions outweigh the lay contentions of the Veteran.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In summary, the Veteran has not been diagnosed with a current left ankle disorder or residuals of a left leg fracture for which service connection can be considered.  Accordingly, the preponderance of the evidence is against the claims and the claims for service connection for a current left ankle disorder and residuals of a left leg fracture must be denied.  See 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102; see also Ortiz v. Principi, 274 F.3d 1361, 1366 (Fed. Cir. 2001); Gilbert, 1 Vet. App. 49, 55-56.

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2017); see Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

1. Meniere's syndrome with viral labyrinthitis, left ear hearing loss, and tinnitus

The Veteran claims that he is entitled to an initial rating higher than 30 percent for Meniere's syndrome with viral labyrinthitis, left ear hearing loss, and tinnitus.

The Veteran's Meniere's syndrome is rated as 30 percent disabling under Diagnostic Code 6205.  Diagnostic Code 6205 provides ratings for Meniere's syndrome (endolymphatic hydrops).  Meniere's syndrome manifesting hearing impairment with vertigo less than once a month, with or without tinnitus, is rated 30 percent disabling.  

Meniere's syndrome manifesting hearing impairment with attacks of vertigo and cerebellar gait occurring from one to four times a month, with or without tinnitus is rated 60 percent disabling.  

Meniere's syndrome manifesting hearing impairment with attacks of vertigo and cerebellar gait occurring more than once weekly, with or without tinnitus, is rated 100 percent disabling.  A Note to Diagnostic Code  6205 provides that Meniere's syndrome is to be rated either under these criteria or by separately rating vertigo (as a peripheral vestibular disorder), hearing impairment, and tinnitus, whichever method results in a higher overall rating.  The Note also provides that a rating for hearing impairment, tinnitus, or vertigo is not to be combined with a rating under Diagnostic Code 6205.  38 C.F.R. § 4.87.

Diagnostic Code 6204 provides rating for peripheral vestibular disorders.  Peripheral vestibular disorders manifesting occasional dizziness are rated 10 percent disabling.  Peripheral vestibular disorders manifesting dizziness and occasional staggering are rated 30 percent disabling.  A Note to Diagnostic Code 6204 provides that objective findings supporting the diagnosis of vestibular disequilibrium are required before a compensable rating can be assigned under Diagnostic Code 6204.  Hearing impairment or suppuration shall be separately rated and combined.  38 C.F.R. § 4.87.

Diagnostic Code 6260 provides a 10 percent disability rating for recurrent tinnitus.  Note 1 to Diagnostic Code 6260 provides that a separate rating for tinnitus may be combined with a rating under Diagnostic Codes  6100, 6200, 6204, or other Diagnostic Code, except when tinnitus supports a rating under one of those Diagnostic Codes.  Note 2 provides that only a single rating for recurrent tinnitus may be assigned, whether the sound is perceived in one ear, both ears, or in the head.  Note 3 provides that objective tinnitus (in which the sound is audible to other people and has a definable cause that may or may not be pathologic) should not be rated under Diagnostic Code 6260, but should be rated as part of any underlying condition causing the tinnitus.  38 C.F.R. § 4.87.

The Veteran's hearing loss has been evaluated as 0 percent disabling under 38 C.F.R. § 4.85, Diagnostic Code 6100.  This diagnostic code sets out the criteria for evaluating hearing impairment using pure tone threshold averages and speech discrimination scores.  Numeric designations are assigned based upon a mechanical use of tables found in 38 C.F.R. § 4.85.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

Audiometric results are matched against Table VI to find the numeric designation, then the designations are matched with Table VII to find the percentage evaluation to be assigned for the hearing impairment.  To evaluate the degree of disability for service-connected hearing loss, the Rating Schedule establishes 11 auditory acuity levels, designated from level I for essentially normal acuity, through level XI for profound deafness.  38 C.F.R. § 4.85.  When impaired hearing is service connected in one ear only, the non-service-connected ear will be assigned a designation of level I from Table VII.  38 C.F.R. § 4.85 (f). 

The provisions of section 4.86 address exceptional patterns of hearing loss, which are defined as when each of the pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz are 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.  Such are not applicable in this case.

Where, as here, impaired hearing is service-connected in only one ear, in order to determine the percentage evaluation from Table VII, the non-service-connected ear will be assigned a Roman Numeral designation for hearing impairment of I, subject to the provisions of 38 C.F.R. § 3.383.  38 C.F.R. § 4.85 (f).  Special consideration is given to paired organs.  Compensation is payable as if both disabilities were service-connected where there is hearing impairment in one ear compensable to a degree of 10 percent or more as a result of service-connected disability, and hearing impairment as a result of nonservice-connected disability that meets the provisions of 38 C.F.R. § 3.385 in the other ear, provided the nonservice-connected disability is not the result of the Veteran's own willful misconduct.  38 C.F.R. §§ 3.383 (a)(3), 4.85(f).  

Under 38 C.F.R. § 3.385, hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.

On VA examination in June 2009 the puretone thresholds in decibels at the tested frequencies of 1000, 2000, 3000, and 4000 Hertz in the right ear were 10, 5, 0, and 0, and in the left ear were 50, 50, 50, and 50.  The puretone threshold average in the right ear was 4 and in the left ear it was 50 decibels.  Speech discrimination was 100 percent in the right ear and 96 percent in the left ear.  

On VA examination in April 2017 the puretone thresholds in decibels at the tested frequencies of 1000, 2000, 3000, and 4000 Hertz in the right ear were 15, 5, 5, and 10, and in the left ear were 50, 55, 60, and 70.  The puretone threshold average in the right ear was 9 and in the left ear it was 59 decibels.  Speech discrimination was 98 percent in the right ear and 72 percent in the left ear.  

Initially, the Board notes that at no time during the appeal did audiometric findings show an exceptional pattern of hearing impairment to warrant application of the special provisions of 38 C.F.R. § 4.86(a) or 38 C.F.R. § 4.86 (b).  Furthermore, no examiner has certified that the use of speech discrimination is not appropriate because of language difficulties, inconsistent speech discrimination scores, or any other reason.  38 C.F.R. § 4.85(c) (2017).

The Veteran's June 2009 and April 2017 VA examination reports show audiometry test results that equate to left ear hearing loss Level I in 2009 and Level IV in 2017 using Table VI.  38 C.F.R. § 4.85.  A 10 percent rating is assigned only where hearing in the service-connected ear is at level X or XI.  If impaired hearing is service connected in only one ear, in order to determine the percentage rating, the nonservice-connected ear will be assigned Roman Number I.  38 C.F.R. § 4.85(f).  Since the VA audiological examinations do not show such a level of hearing impairment in the service-connected left ear that would warrant a 10 percent rating when rated separately, the nonservice-connected right ear is considered normal in this case.  Therefore, the criteria for a compensable rating are not met.  38 C.F.R. §§ 3.383, 4.85(f), (h) (2017).

The Veteran was also afforded a VA ear examination in July 2009.  He reported intermittent mild episodes of lightheadedness and imbalance.  He also endorsed mild lightheadedness, imbalance three to five times a day that lasted seconds, persistent moderately severe sensorineural hearing loss, and tinnitus which occasionally disturbed his sleep.  He denied ear discharge, pain or pruritus.  There was no current treatment.  The Veteran used a hearing aid in the left ear.  

An October 2009 brain MRI revealed no acute process identified.  The Veteran subsequently endorsed progressive hearing loss and high-pitched tinnitus.  In a statement in August 2010 he related episodes of dizziness and loss of equilibrium four to five times daily.  

The Veteran's treatment records and examination reports are silent regarding staggering or cerebellar gait. 

A VA examiner in December 2016 noted that the Veteran's gait was normal.  On VA ear examination in April 2017, the Veteran denied any current treatment, other than medication as needed.  The Veteran endorsed ongoing episodes of spinning sensation, lasting several minutes and occurring four to five times a week.  He also related weekly episodes of hearing impairment with vertigo lasting approximately one hour.  The examiner noted clinical findings consistent with a caloric weakness of 30 percent on his left ear, with no nystagmus.  Examination of the Veteran's ear revealed no abnormalities and the Veteran's gait was normal.  An infrared video nystagmography (VNG) report which reflected significant left unilateral weakness during bithermal air caloric testing, which was consistent with an abnormally functioning left peripheral vestibular system.  The examiner indicated that these results represented a significant increase in vestibular dysfunction on the left side when compared to clinical findings in 2009.  The condition was productive of mild functional limitations due to reported symptomatology, but no occupational impairment.

Based upon the forgoing the Board finds that the Veteran is not entitled to an evaluation higher than 30 percent for Meniere's syndrome with viral labyrinthitis, left ear hearing loss, and tinnitus.

A Note to Diagnostic Code 6205 provides that Meniere's syndrome is to be rated either under these criteria or by separately rating vertigo (as a peripheral vestibular disorder), hearing impairment, and tinnitus, whichever method results in a higher overall rating.  38 C.F.R. § 4.87.  The Note also provides that a rating for hearing impairment, tinnitus, or vertigo is not to be combined with a rating under Diagnostic Code 6205.  Id.  

When evaluated separately, the Veteran's hearing impairment only warrants a 10 percent evaluation based upon the objective findings of the 2009 and 2017 examinations.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.  Tinnitus has a maximum schedular rating of 10 percent; thus, a higher rating is not warranted under Diagnostic Code 6260.  38 C.F.R. § 4.87.  Lastly, upon examination, the Veteran endorsed occasional dizziness without occasional staggering, which is evaluated as 10 percent disabling.  See 38 C.F.R. § 4.87, Diagnostic Code 6204. 

The highest rating available to the Veteran is when his Meniere's syndrome with viral labyrinthitis, left ear hearing loss, and tinnitus, is rated under Diagnostic Code 6205.  38 C.F.R. § 4.87.  Meniere's syndrome manifesting hearing impairment with vertigo less than once a month, with or without tinnitus, is rated 30 percent disabling.  See 38 C.F.R. § 4.87, Diagnostic Code 6205.  Meniere's syndrome manifesting hearing impairment with attacks of vertigo and cerebellar gait occurring from one to four times a month, with or without tinnitus, is rated 60 percent.  38 C.F.R. § 4.87.  The Veteran is not entitled to a 60 percent evaluation under Diagnostic Code 6205, as the evidence is against a finding that his Meniere's syndrome with viral labyrinthitis, left ear hearing loss, and tinnitus, resulted in cerebellar gait.  38 C.F.R. § 4.87.

The Board notes that in adjudicating a claim, the competence and credibility of the Veteran must be considered.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences.  For example, he is competent to report that he experiences certain symptoms, such as dizziness, and he is credible in this regard.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran's competent and credible belief that his disability is worse than the assigned rating, however, is outweighed by the competent and credible medical examination that evaluated the true extent of impairment based on objective data coupled with the lay complaints.  The VA examiners have the training and expertise necessary to administer the appropriate tests for a determination on the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the physical examination findings.  This finding does not suggest the Veteran does not have problems with this disability, it is only the degree that is at issue.   

In sum, the preponderance of the evidence is against the assignment of a rating in excess of 30 percent for the service-connected Meniere's disease with viral labyrinthitis, left ear hearing loss, and tinnitus.  Therefore, the claim is denied.  See 38 U.S.C. § 5107 (b) (West 2012); Ortiz, supra; Gilbert, supra.

2. Hiatal hernia, to include gastroesophageal reflux disease

The Veteran claims he is entitled to an initial compensable rating for hiatal hernia, to include gastroesophageal reflux disease.  

Under Diagnostic Code 7346, a 10 percent rating is warranted with two or more of the symptoms for the 30 percent evaluation of less severity.  A 30 percent rating is warranted for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 60 percent rating is warranted with symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.

On VA examination in May 2009 the examiner noted a history of right inguinal hernia repair in 2000, along with a diagnosis of esophageal reflux in 2005.  The Veteran took Nexium daily to effectively manage his symptoms.  He denied heartburn, reflux, regurgitation, nausea, vomiting, hematemesis, melena or dysphagia.  There were no reported dietary restrictions.  An upper gastrointestinal series revealed normal peristaltic contractions of the esophagus.  There was no esophageal ulceration, narrowing or filling defect.  There was a small sliding hiatal hernia and clinically insignificant and asymptomatic diverticulitis that did not require treatment.  The examiner found no evidence of gastroesophageal reflux disease (GERD).

On VA examination in April 2017 the Veteran took Nexium daily to effectively manage his symptoms.  No reflux was documented.  The Veteran had a small sliding hiatal hernia that was asymptomatic.  There were no symptoms due to any    esophageal conditions, including GERD. 

A 10 percent rating requires that at least two symptoms from the 30 percent evaluation be present.  The Veteran has not reported experiencing any of the symptoms required.  Therefore, a compensable rating is not warranted.  The preponderance of the evidence is against a compensable rating.  As such, the benefit-of-the-doubt doctrine is inapplicable and the claim for an initial compensable rating is denied.  See 38 U.S.C. § 5107 (b) (West 2012); Ortiz, supra; Gilbert, supra.

Finally, the Board does not find that this case raises a claim for a total disability evaluation based upon individual unemployability (TDIU).  See Rice v. Shinseki, 
22 Vet. App. 447, 454 (2009).  Here the Veteran does not claim, nor does the evidence show, that his service-connected hiatal hernia and/or Meniere's disease with viral labyrinthitis, left ear hearing loss, and tinnitus, are productive of occupational impairment.  Moreover, the evidence of record, to include VA treatment records and examination reports, show that the Veteran remains employed.  Therefore, a claim for TDIU has not been raised by the record and no action pursuant to Rice is warranted.

Duty to Notify and Assist

The appellant has not raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the appellant fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

ORDER

Service connection for a left ankle disorder is denied.

Service connection for residuals of a left leg fracture is denied.

Entitlement to an initial rating in excess of 30 percent for Meniere's disease with viral labyrinthitis, left ear hearing loss, and tinnitus, is denied.

Entitlement to an initial compensable rating for hiatal hernia, to include gastroesophageal reflux disease, is denied.  


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


